Case: 17-12435   Date Filed: 12/08/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12435
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00028-HLM-WEJ-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

FABIAN PINEDA-GARCIA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 8, 2017)

Before MARCUS, WILSON and ROSNEBAUM, Circuit Judges.

PER CURIAM:
              Case: 17-12435     Date Filed: 12/08/2017   Page: 2 of 2


      Christopher Paul Twyman, appointed counsel for Fabian Pineda-Garcia in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Pineda-Garcia’s conviction and sentence

are AFFIRMED.




                                         2